Title: From George Washington to John Jay, 7 September 1779
From: Washington, George
To: Jay, John


        
          Sir,
          Head Quarters West Point Septr 7th 1779
        
        The current of intelligence from New York makes the late reinforcement under Arburthnot amount to about 3000 troops principally recruits and rather in an unhealthy situation. It also speaks of preparations for an expedition and some recent rumours point to the Southern States, though the enemy have thrown out menaces against this post. If the reinforcement does not exceed this estimate they may not think themselves able to operate effectually this way—

in which case, the unpromising situation of their affairs may tempt them to make an effort to get hold of some of the southern States, to co[u]nterballance their losses in the West Indies and favor negotiations in the Winter—They have been for some time past fortifying across New York Island; and it is said are going to erect a strong work at Brookline on Long Island: all this may be to have it in their power to secure their present posts with a small force and make large detachments with the greater confidence—A part may go to the West Indies and a considerable number still be spared for the purpose I am supposing—the more so, if Rhode Island, which [is] now become to them a very inferior object should be evacuated.
        An apprehension of the Spaniards may be an objection to this plan; but they may not be deterred by this danger, from the probability that the Spaniards will rather direct their attention to Jamaica than to this Continent—besides which if they have a large force operating in the southern States, it may easily enough be turned to the defence of their own possessions that way, or if these should be lost, they will be amply compensated by the full acquisition of Georgia and South Carolina, both which are so weak as to be in no small danger.
        I take the liberty to suggest these hints, as it seems to me to be the part of prudence to be upon our guard against a plan of this nature and to take eve⟨ry⟩ precaution in our power to disappoint its success—By a letter I have received from General Lincoln his force is insignificant and his prospects of an addition feeble—No exertions should be omitted to make them better.
        Though our force here is far from making a diminution desireable; yet as I think we have more to apprehend to the southward than in this quarter, if Congress should be of opinion for sending the two North Carolina regiments that way, I should hope they might now be spared without material injury—The distance is a very discouraging circumstance; but the troops shall be in readiness to move the moment the pleasure of Congress is known.
        I have the honor to inclose the copy of a letter which I have just received from General Sullivan and to congratulate Congress on the agreeable and important success it announces. I have the honor to be With the greatest respect & esteem Your Excellency’s Most Obet, servant
        
          Go: Washington
        
      